Title: To James Madison from James Markham Marshall, 16 November 1803 (Abstract)
From: Marshall, James Markham
To: Madison, James


16 November 1803, Alexandria. “As it is not convenient to me any longer to perform the duties of an assistant Judge for the District of Columbia, I must request that you will inform the President … that I from this day resign my office.” Does not have his commission with him but will transmit it to JM if “it is material.”
  

   
   RC (DNA: RG 59, LRD). 1 p.; docketed by Jefferson.



   
   James Markham Marshall (1764–1848), the brother of Chief Justice John Marshall, had been appointed to the circuit court for the District of Columbia in 1801 (PJMWilliam T. Hutchinson et al., eds., The Papers of James Madison (1st ser., vols. 1–10, Chicago, 1962–77, vols. 11–17, Charlottesville, Va., 1977–91)., 14:176–77 and n. 1; Johnson et al., Papers of John Marshall, 6:91 n. 5).


